Reasons for Allowance
In view of the amendment, previous 112(b) rejection on instant claim 48 and its dependent claims and previous 112(d) rejection on claim 55 are hereby withdrawn.
In view of the amendment, previous 103 rejections over Oscar (EP 2 508 544 A1) are hereby withdrawn.  Applicant incorporated the subject matter of previous claim 68 (which was indicated as allowable in the Final Office action of November 4, 2020) into instant independent claim 48.  As previously indicated, Oscar (EP’544) does not teach or suggest instant polymer of formula (I) wherein at least one of L1 or L2 is –S-.
Gimenez et al (“Demonstrating the importance of polymer-conjugate conformation in solution on its therapeutic out: Diethylstilbestrol (DES)-polyacetals a prostate cancer treatment” Journal of Controlled Release, vol.159 (2012), pg.290-301) teaches the following polymer:

    PNG
    media_image1.png
    83
    561
    media_image1.png
    Greyscale
.
Such polymer does not teach or suggest instant polymer of formula (I) in claim 48, where at least one of L1 or L2 is required to be –S-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 27, 2021